      Case 1:19-cv-08229-MKV Document 12 Filed 10/30/20 Page 1 of 1
                                                     USDC SDNY
                                                     DOCUMENT
                                                     ELECTRONICALLY FILED
                                                     DOC #:
UNITED STATES DISTRICT COURT                         DATE FILED: 10/30/2020
SOUTHERN DISTRICT OF NEW YORK

 NEKESHON NEDD,

                              Plaintiff,

                       -against-                               1:19-cv-08229-MKV

                                                                      ORDER
 SOUND DESIGN ALARM INC. and
 RICHARD PAPPAS,

                              Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff filed the Complaint on September 4, 2019 [ECF No. 1]. An executed Waiver of

the Service of Summons was filed by counsel for Plaintiff on August 11, 2020 [ECF No. 11]. The

Waiver of the Service of Summons signed by counsel for Defendants provides that the request to

waiver service was sent on September 4, 2019, and that Defendants understand that they must file

and serve an answer or a motion under Rule 12 within sixty days from that date (November 3,

2019) and that failure to do so will result in entry of a default judgment. The docket entry,

however, states that the request to waive service was sent on July 13, 2020, and that answers were

due on September 11, 2020. In any event, to date, Defendants have not answered the Complaint

or otherwise responded.

       Accordingly, IT IS HEREBY ORDERED that any motion for entry of a default judgment

is due on or before November 29, 2020. Plaintiff is directed to follow the procedures applicable

to default judgments under the Court’s Individual Rules and Practices for Civil Cases, available at

the Court’s website.

SO ORDERED.
                                                     _________________________________
Date: October 30, 2020                               MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
